


110 HR 732 IH: To amend title II of the Social Security Act to reduce

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 732
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mrs. Maloney of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to reduce
		  from 10 to 5 the number of years of marriage prior to divorce required for a
		  divorced spouse to be eligible for benefits under such title.
	
	
		1.Decrease from 10 to 5 years
			 in marriage requirement for divorced spousesParagraphs (1), (2), (4), and (5) of section
			 216(d) of the Social Security Act (42 U.S.C. 416(d)(1), (2), (4), and (5)) are
			 each amended by striking 10 years and inserting 5
			 years.
		2.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to benefits for months after the date of the
			 enactment of this Act for which applications are filed after such date.
		
